Exhibit 10.14

TRANSOCEAN PARTNERS

LLC

EXECUTIVE SEVERANCE POLICY

 

1 POLICY

The Company will provide Participants who experience an Eligible Termination
with certain severance benefits as defined herein. Whether a termination is an
Eligible Termination will be determined by the Committee in its sole discretion.

 

2 PURPOSE

The purpose of this policy is to define the executive severance policy of the
Company.

 

3 DEFINITIONS

The following terms as used in this policy shall have the following meaning:

“Affiliate” shall mean with respect to the Company, any corporation,
partnership, trust, association, limited liability company, joint venture,
joint-stock company or any other entity or organization, that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, the Company.

“Board” shall mean the Board of Directors of the Company.

“Cause” shall mean Participant’s (1) willful and continued failure to
substantially perform his or her duties with the Company (other than any such
failure resulting from incapacity due to physical or mental illness),
(2) willful engagement in conduct which is materially and demonstrably injurious
to the Company or its Affiliates, monetarily or otherwise, or (3) indictment of
a felony or a misdemeanor involving moral turpitude. For purposes of clauses
(1) and (2) of this definition, no act, or failure to act, on Participant’s part
shall be deemed “willful” unless done, or omitted to be done, by Participant not
in good faith and without reasonable belief that such act, or failure to act,
was in the best interest of the Company.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Committee” shall mean the Board or a committee of the Board as may be
designated by the Board to administer this policy.

“Company” shall mean Transocean Partners LLC.

“Confidential Information” shall mean information: (i) disclosed to or known by
Participant as a consequence of or through Participant’s employment with the
Company or its Affiliates; (ii) not generally known outside the Company or its
Affiliates; and (iii) which relates to any aspect of the Company or its
Affiliates or their business, finances, operation plans, budgets, research, or
strategic development. “Confidential Information” includes, but is not limited
to, the Company’s or its Affiliates’ trade secrets, proprietary information,
financial documents, long range plans, customer information, employee
compensation, marketing strategy, data bases, pricing and costing data, patent
information, computer software developed by the Company or any of its
Affiliates, investments made by the Company or any of its Affiliates, and any
information provided to the Company or any of its Affiliates by a third party
under restrictions against disclosure or use by the Company or any of its
Affiliates or others.



--------------------------------------------------------------------------------

“Eligible Termination” shall mean (i) an involuntary separation from service
from the Company and all Affiliates that is not for Cause and (ii) a voluntary
separation from service from the Company and all Affiliates for Good Reason.

“Good Reason” means (1) a diminution of Participant’s duties or
responsibilities, or a demotion of Participant’s position, to such an extent or
in such a manner as to relegate Participant to a position not substantially
similar to that which he or she held prior to such reduction or change or (2) a
material reduction in Participant’s base salary or annual incentive plan
opportunities, other than in connection with such reductions that are applicable
to the Company’s or its Affiliate’s executives as a group. The Committee shall
have the sole discretion to determine whether Participant’s termination is for
Good Reason, provided that Participant shall not be considered to have
terminated for Good Reason unless Participant notifies the Company in writing
within 30 days of the date the event giving rise to Good Reason occurs, the
Company does not cure such condition within 30 days of such notice and
Participant terminates employment no later than 90 days after the date the event
giving rise to Good Reason occurred.

“Participant” shall mean the Chief Executive Officer of the Company and an
executive officer who meets with eligibility requirements of Section 4.

“Severance Benefits” shall mean the benefits described in Sections 6.2 and 6.3
of this policy.

“Termination Date” shall mean the date on which Participant separates from
service with the Company and/or its Affiliates in accordance with U.S. Treasury
Regulation 1.409A-1(h)(1)(ii).

“Revocation Period” shall mean seven (7) days following Participant’s execution
of the waiver, release and separation agreement, or such other period approved
by the Committee, during which period Participant may revoke Participant’s
execution of such agreement.

 

4 ELIGIBILITY

This policy shall apply to the Chief Executive Officer of the Company and any
other executive officer of the Company who is approved by the Committee for
eligibility. No benefit shall be payable under this policy to employees who
enter into separate written severance agreements with the Company or an
Affiliate and who are entitled to receive severance payments thereunder as a
result of their termination of employment. Without limiting the generality of
the foregoing, an officer position held by an individual in any Affiliate of the
Company shall not be considered in the determination of whether such individual
is a Participant for purposes of this policy.

 

5 PARTICIPATION

As a condition precedent to receiving the Severance Benefits, Participant will
be required to execute and return to the Company a binding waiver, release and
separation agreement in the form approved by the Committee no later than the
fiftieth (50th) day following Participant’s Termination Date, or such other
period approved by the Committee. If Participant fails to timely execute and
return the waiver, release and separation agreement in accordance with the
previous sentence, or revokes such waiver, release and separation agreement
within the Revocation Period, Participant shall forfeit all Severance Benefits.

 

6 SEVERANCE BENEFITS

A Participant who experiences an Eligible Termination shall be provided the
following payments, benefits and other services as hereinafter defined.

 

  6.1 Base Salary

The Company will pay base salary for the period ending on the Termination Date.



--------------------------------------------------------------------------------

  6.2 Bonus

The Company will pay Participant a lump sum amount 60 days after the Termination
Date equal to a pro-rata share of Participant’s target bonus opportunity as
calculated from the first day of the performance period through the Termination
Date, to the extent not otherwise payable.

 

  6.3 Severance

The Company will pay Participant a lump sum cash severance payment 60 days after
the Termination Date equal to one year’s base salary calculated using the annual
salary rate in effect for Participant immediately prior to the Termination Date.

 

  6.4 Outplacement

Participant will be eligible to receive outplacement services the duration and
costs for which shall be determined by the then prevailing Human Resources’
practice concerning use of outplacement services, and in no event should exceed
a cost to the Company of 5% of the base annual salary of Participant immediately
prior to the Termination Date. In no event shall such outplacement benefits end
later than the last day of the second calendar year that begins after the
Termination Date.

 

  6.5 Other Benefits

Any other termination benefits will be managed consistent with current severance
practices for non- executive employees.

 

7 NON-DISPARAGEMENT, NON-SOLICITATION AND CONFIDENTIALITY

A Participant must agree to the following restrictive covenants under the
Waiver, Release and Separation Agreement as a condition to the receipt of the
Severance Benefits:

 

  7.1 Non-Disparagement

Participant shall agree that, in acting alone or in concert with others, he will
not (i) publicly criticize or disparage the Company or its Affiliates or any of
their officers, employees, directors or agents, or privately criticize or
disparage the Company or its Affiliates or any of their officers, employees,
directors or agents in a manner intended or reasonably calculated to result in
public embarrassment to, or injury to the reputation of, the Company or its
Affiliates; (ii) directly or indirectly, acting alone or acting in concert with
others, institute or prosecute, or assist any person in any manner in
instituting or prosecuting, any legal proceedings of any nature against the
Company or its Affiliates; (iii) commit damage to the property of the Company or
its Affiliates or otherwise engage in any misconduct which is injurious to the
business or reputation of the Company or its Affiliates; or (iv) take any other
action, or assist any person in taking any other action, that is adverse to the
interests of the Company or its Affiliates or inconsistent with fostering the
goodwill of the Company or its Affiliates; provided, however, that nothing in
this paragraph shall apply to or restrict in any way the communication of
information by Participant to any state or federal law enforcement agency or
require notice to the Company or its Affiliates thereof, and Participant will
not be in breach of the covenant contained in (ii) above solely by reason of
Participant’s testimony which is compelled by process of law.

 

  7.2 Non-Solicitation of Customers

Participant shall agree that, during the one year period beginning on
Participant’s Termination Date, Participant will not directly or indirectly, on
Participant’s own behalf or on behalf of others, solicit or accept any business
producing or providing products or services which the Company or any of its
Affiliates produces or provides from any person that was a customer or client or
prospective customer or client of the Company or its Affiliates during the
period during which Participant was employed with the Company or its Affiliates.



--------------------------------------------------------------------------------

  7.3 Non-Solicitation of Employees

Participant shall agree that during the one year period beginning on
Participant’s Termination Date, Participant will not either directly or
indirectly, on Participant’s own behalf or on behalf of others, hire, solicit,
induce, recruit or encourage any of the employees of the Company or its
Affiliates to leave their employment, or attempt to solicit, induce, recruit, or
hire employees of the Company or its Affiliates.

 

  7.4 Confidential Information

Participant shall agree that Participant will not, except as the Company or its
Affiliates may otherwise consent or direct in writing, reveal, sell, use,
lecture upon, publish or otherwise disclose to any third party any Confidential
Information or proprietary information of the Company or any of its Affiliates,
or authorize anyone else to do these things at any time whether during or
subsequent to Participant’s employment with the Company or its Affiliates. This
Section 7.4 shall continue in full force and effect after termination of
Participant’s employment. Participant shall continue to be obligated under this
Section 7.4 not to use or to disclose Confidential Information of the Company or
any of its Affiliates so long as it shall not be publicly available.
Participant’s obligations under this Section 7.4 with respect to any specific
Confidential Information and proprietary information shall cease when that
specific portion of the Confidential Information and proprietary information
becomes publicly known, in its entirety and without combining portions of such
information obtained separately. It is understood that such Confidential
Information and proprietary information include matters that Participant
conceives or develops, as well as matters Participant learns from other
employees of the Company or any of its Affiliates.

 

8 SECTION 409A

This policy is intended to comply with the provision of Section 409A of the Code
and applicable Treasury authorities (“Section 409”) and all provisions of this
policy shall be construed and interpreted in a manner consistent with the
requirements for avoiding taxes or penalties under Section 409A. In the event a
Participant is a “specified employee” of a publicly traded corporation for
purposes of Section 409A, any severance payments pursuant to any arrangement
with the Company, to the extent the Company determines such amounts are not
short-term deferrals, involuntary separation pay or otherwise exempt from the
application of Section 409A, shall be delayed until the earlier of the date six
months and two days following Participant’s Termination Date, (ii) the date of
Participant’s death or (iii) such earlier date as complies with the requirements
of Section 409A.

 

9 RESPONSIBILITY; ADMINISTRATION

Except as otherwise stated herein, this policy will be administered by the
Committee or its designee, who shall have full and final authority, subject to
the express provisions of the policy, with respect to determination of
eligibility including, but not limited to, the authority to construe and
interpret the provisions of the policy. This policy is subject to review, change
or cancellation at any time at the sole discretion of the Committee.

 

10 EFFECTIVE DATE

This policy is effective on the date of the initial public offering of the
common units of the Company.